Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Doug Gastright on 4/7/21.
Please replace claims 1 and 21 as set forth below.

The application has been amended as follows: 

1.	A casino game signage system positionable at a casino table game, comprising:
an electronic display, wherein the electronic display is configured to selectively display:
game betting minimum and maximum for a casino table game; and 
an advertisement, which is unrelated to the casino table game;
a detector comprising a sensor configured to generate signals indicative of whether a tangible physically movable game play article is present or absent at a predetermined location of the casino table game, the game play article being movable by a live dealer of the casino table game;
a control that is operable by a user to selectively generate a signal indicating that the casino table game is closed;
a processor configured to:
determine that a status of play of the casino table is closed when the signal from the control indicates that the casino table game is closed;
 status of play of the casino table game is active when the signals indicate the presence of the tangible physically movable game play article; and
when the casino table game is not closed, determine that the status of play of the casino table game is inactive when the signals indicate the absence of the tangible physically movable game play article;
display electronics programmed to, based on the status of play of the casino table game: 
selectively display on the electronic display the game betting minimum and maximum without the advertisement when the status of play of the casino table is active;
selectively display on the electronic display the advertisement when the status of play of the casino table is inactive; and
when the status of play of the casino table changes from inactive to active while the advertisement is displayed on the electronic display:
determine whether an elapsed portion of the advertisement exceeds a predetermined threshold;
where the elapsed portion does exceed the predetermined threshold, display a remainder portion of the advertisement; and
where the elapsed portion does not exceed the predetermined threshold, do not display the remainder portion of the advertisement.


21.	A system for providing dynamic game signage, comprising:
an electronic display associated with a live table game;
display information comprising game specific information related to the live table game, and one or more advertisements unrelated to the live table game;
a detector configured to automatically detect a status of play of the live table game between active and inactive; 

a processor configured to, when the status of play is not closed, (i) selectively display at said electronic display the game specific information without the one or more advertisements when the status of play is active, (ii) selectively display at said electronic display the one or more advertisements when the status of play is inactive, and (iii) terminate display of the one or more advertisements at said electronic display when the status of play determined by the detector changes from inactive to active,
wherein to terminate display of the one or more advertisements at said electronic display comprises to:
determine, by the processor, a percent of a currently playing display block that has already been played, and
complete, by the processor, play of the currently playing display block if the percent is more than a predetermined percentage otherwise immediately stop play of the currently playing display block, wherein the predetermined percentage is greater than 0 and less than 100.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of Glazman fails to disclose (in independent claims 1 and 21) wherein a determination is made as to a percent of current playing display block that has already been played, and complete the play of the display block if the percentage is more than a predetermined percentage greater than 0 and less than 100.  This is disclosed for example in figure 2A #54.  The primary reference of Glazman does not teach this invention, and further it would not be obvious to combine Glazman to teach this limitation, as Glazman teaches a set advertisement during a set inactive time which would not require being stopped for any purpose.  Further, the attract mode of Glazman would be stopped every time, as once a player is attracted, the attract mode would no longer be necessary.  The instant application would have variable inactive periods based on the time it would take to shuffle, or based on when a participant were to show up to the gaming machine, thus the instant application is solving a problem which would not be contemplated in the pinball machine of Glazman.  With respect to claim 22, the closest prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715